Citation Nr: 0027811	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral knee 
condition. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin condition 
of the right foot. 

3.  Entitlement to service connection for a claimed 
disability manifested by low back pain.  

4.  Entitlement to service connection for claimed a 
stomach/upper gastrointestinal condition.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967 and from July 1970 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has currently demonstrated low back disability 
manifested by pain due to disease or injury which was 
incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has currently demonstrated stomach/upper 
gastrointestinal disability due to disease or injury which 
was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for low back pain or a 
stomach/upper gastrointestinal condition.  38 U.S.C.A. 
§§ 1110, 1137, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

(The issues regarding whether new and material evidence has 
been submitted to reopen the claims of service connection for 
a bilateral knee condition and a skin condition of the right 
foot are addressed in the REMAND portion of this document.) 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis and peptic ulcer 
disease is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  


I.  Low back pain

A careful review of the veteran's service medical records 
shows that the veteran was treated for complaints of low back 
pain in August 1972 and February 1973.  On examination, the 
following diagnoses were rendered, respectively:  pulled 
muscle; and probable muscle strain.  The remainder of the 
veteran's service medical records are negative for complaints 
or findings referable to a low back condition.  

The first evidence of a back condition following the 
veteran's discharge from service was noted in an x-ray report 
dated in March 1995 which described the presence of minimal 
degenerative lipping in ventral distribution.  Subsequent VA 
examination conducted in April 1995 resulted in a diagnosis 
of lumbosacral strain.  

In February 1997, the veteran was afforded a VA examination 
of his spine resulting in a diagnosis of low back pain and 
possible degenerative disc disease.  Diagnostic tests 
performed in conjunction with the examination confirmed the 
presence of minor degenerative changes.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from a current low 
back degenerative changes, no competent evidence has been 
submitted which serves to link any currently demonstrated 
disability to a disease or injury which was incurred in or 
aggravated by service.  The veteran, as a lay person, is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection for a disability manifested by low 
back pain must be denied.  


II.  Stomach/upper gastrointestinal condition

A careful review of the veteran's service medical records 
shows that the veteran was initially treated for complaints 
of diarrhea and nausea in June 1972.  The diagnosis was that 
of gastroenteritis.  In August 1972, the veteran once again 
complained of gastrointestinal distress, including symptoms 
of nausea, vomiting and diarrhea.  In March 1973, the veteran 
complained of diarrhea, vomiting and stomach pain.  The final 
diagnosis was that of gastroenteritis.  The remainder of the 
veteran's service medical records are negative for complaints 
or findings referable to a stomach/upper gastrointestinal 
condition.  

The first evidence of treatment for a stomach/upper 
gastrointestinal condition following the veteran's discharge 
from service was noted in September 1994 when a diagnosis of 
peptic ulcer disease was rendered.  

In February 1997, the veteran was afforded a VA stomach 
examination.  At that time, his complaints included abdominal 
pain, vomiting and melena.  Based on examination, a diagnosis 
of melena with vomiting, decreased on Cimetidine, was 
rendered.  It was further noted that an upper GI study 
performed in May 1995 had demonstrated distal esophageal 
tertiary contractions.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from current 
stomach/upper gastrointestinal conditions, no competent 
evidence has been submitted which serves to link any 
currently demonstrated disability to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection for a stomach/upper 
gastrointestinal condition must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists to support his claims that he has disability 
manifested by low back pain or a stomach/upper 
gastrointestinal condition related to service.  By this 
decision, the Board is informing the veteran of the evidence 
necessary to make his claims, as set forth above, well 
grounded.  



ORDER

Service connection for a disability manifested by low back 
pain and a stomach/upper gastrointestinal condition is 
denied, as well-grounded claims have not been presented.  




REMAND

38 U.S.C.A. § 5108 (West 1991 & Supp. 2000) allows for a 
reopening of a previously denied claim, but only on the 
presentation of new and material evidence.  "New and 
material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted 
hereinabove.  

Subsequent to Hodge, the Court held that the decision of the 
Federal Circuit in Hodge, supra, now requires a three-step 
process for reopening claims.  Elkins v. West, 12 Vet. App. 
209 (1999).  Under the new Elkins test, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

A review of the record in the present case reveals that the 
July 1997 rating decision, the statement of the case and 
supplemental statement of the case, all relied on the now-
invalidated Colvin test when addressing the veteran's claims 
to reopen.  

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Inasmuch as the decision regarding whether the veteran has 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for a bilateral knee 
condition and a skin condition of the right foot based on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein, prior to consideration of the issue on appeal by the 
Board.  

Finally, the Board notes that, as the TDIU issue is 
inextricably intertwined with the other issues which remain 
on appeal, consideration of the TDIU issue should be deferred 
until the other issues are resolved.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claims of service connection 
for a bilateral knee condition and a skin 
condition of the right foot.  In so 
doing, the RO should consider and apply 
only the provisions of 38 C.F.R. 
§ 3.156(a) and the holding of the United 
States Court of Appeals for the Federal 
Circuit in Hodge.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



